Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 13, 15, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 202663535, IDS 2/19/21, see English abstract 2/19/21).
Regarding claim 1, Wang teaches a display apparatus, comprising: a display module including a display panel configured to display an image (screen, abstract); a rear cover on a rear surface of the display module (cover 35, fig 2); and a sound generating module at the rear cover and configured to vibrate the display module to generate sound (moving iron driver 36 vibrates screen, abstract, fig 2), wherein a rear surface of the sound generating module is covered by the rear cover (rear of speaker is covered by cover, fig 2).
Regarding claim 10, Wang teaches the display apparatus of claim 1, wherein the rear cover comprises: a first rear cover including a module accommodating part (modules fit into space where speaker is, fig 2); and a second rear cover on a rear surface of the first rear cover, and the sound generating module is accommodated into the module accommodating part of the first rear cover (speaker fits into its own space, fig 2).

Regarding claim 15, Wang teaches the display apparatus of claim 1, wherein: the rear cover comprises at least one module accommodating part, and the display apparatus further comprises at least one cover covering the at least one module accommodating part into which the sound generating module is not accommodated (10, fig 2). 
Regarding claim 21, Wang teaches a display apparatus, comprising: a display module configured to display an image (abstract); a rear cover on a rear surface of the display module, the rear cover including a plurality of module accommodating parts (21, fig 2); at least one sound generating module accommodated into at least one of the plurality of module accommodating parts to vibrate the display module to generate sound (moving iron speaker, abstract); and at least one cover covering at least one of the plurality of module accommodating parts (35, fig 2).  
Regarding claim 22, Wang teaches the display apparatus of claim 21, wherein the rear cover comprises: a first rear cover including the plurality of module accommodating parts (modules fit into space where speaker is, fig 2); and a second rear cover on a rear surface of the first rear cover (21, fig 2)).
Regarding claim 25, Wang teaches the display apparatus of claim 1, wherein the rear cover comprises a hole overlapping the at least one sound generating module (hole in bottom of speaker in part 35, fig 2). 
Regarding claim 26, Wang teaches the display apparatus of claim 25, wherein the sound generating module is accommodated into the hole of the rear cover (speaker is part of hole in rear cover, fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Suzuki (US 20100067726).
Regarding claim 16, Wang teaches the display apparatus of claim 1.
Although Wang does not teach wherein the vibration device comprises a piezoelectric composite, Suzuki teaches a display system with a piezoelectric speaker (Wang, [0026]) and it would have been obvious to one of ordinary skill in the art to incorporate the piezoelectric speaker since doing so is the use of a known technique to improve a similar system in the same way.

Allowable Subject Matter
Claims 2, 7,9,11,12,14,23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651